Per Curiam.
Pennymac appeals the circuit court's order denying its "petition for relief from order appointing receiver and motion for rehearing." Pennymac was served with process in the underlying lawsuit and was later served with a post-judgment motion to establish equitable lien. A hearing was held on the post-judgment motion, but Pennymac did not appear. Pennymac's first appearance in the lawsuit did not *703occur until it sought relief from the final post-judgment order at issue. Therefore, Pennymac waived its arguments by failing to contest the relief sought prior to issuance of the final order. Due to Pennymac's waiver, we need not address the merits of the issues it raises on appeal and specifically decline to do so.
Affirmed.
Warner, Conner and Kuntz, JJ., concur.